 4:19-cr-03139-JMG-CRZ Doc # 107 Filed: 02/24/21 Page 1 of 1 - Page ID # 200




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                        4:19CR3139

      vs.
                                                          ORDER
TAEH B. MITCHELL,

                     Defendant.


      After reviewing the evaluation from the Federal Medical Center, (Filing No.
88), questioning Defendant, (Filing No. 102), and hearing defense counsel’s
assessment on this issue, the court finds Defendant has the cognitive ability,
competence, and capacity to consult with counsel, understand the criminal
proceedings, and participate with and assist counsel in the defense of this case.
      Accordingly,

      IT IS ORDERED that Defendant is competent to proceed with her case.



      February 24, 2021.


                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
